Appeal from an order of Supreme Court, Monroe County (Bergin, J.), entered September 25, 2001, which granted defendants’ motions seeking summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly granted defendants’ motions seeking summary judgment dismissing the complaint based on plaintiffs failure to comply with a conditional preclusion order. Because plaintiffs claims in this medical malpractice action are not based on matters within the ordinary experience of laypersons, an affidavit of merit from a medical expert was required (see Fiore v Galang, 64 NY2d 999, 1001 [1985]). Present — Wisner, J.P., Hurlbutt, Kehoe and Lawton, JJ.